GARRARD, Judge,
concurring.
The purpose of our Employment Security Act is to provide scheduled benefits to persons who are out of work through no fault of their own. The Act clearly intends to exclude from benefits those who are unem- ' ployed due to a labor dispute.
Such disputes are largely governed by federal law, and just as employees are permitted to strike for economic reasons (as opposed to reasons based upon the commission of unfair labor practices), employers are permitted to hire so-called "permanent replacements" for economic strikers. The point of the characterization is to denote replacements who will not themselves be replaced as soon as the strike ends and the strikers wish to return to work. For purposes of federal law a "permanently replaced" economic striker remains an employee after replacement and is entitled to reinstatement as vacancies arise unless and until the employee has obtained regular and substantial employment elsewhere. See, e.g., Vulcan Hart Corp. v. N.L.R.B. (8th Cir.1983) 718 F.2d 269; N.L.R.B. v. Murray Products, Inc. (9th Cir.1978) 584 F.2d 934.
The question before us is at what point such strikers become entitled to the benefits of the Act despite the origin of their lack of employment in a labor dispute. Were we writing upon a clean slate, I would be inclined to find such employees ineligible for benefits until the particular employee in question unconditionally sought to return to work or the strike ended, whichever first occurred. In Arvin North American Automotive v. Review Bd. (1992) Ind.App., 598 N.E.2d 532, trans. denied; however, the court held otherwise and its resolution certainly rests on a rational basis.
Accordingly, on the authority of Arvin, I concur.